 

FS ENERGY AND POWER FUND 8-K [fsep-8k_110615.htm]

 

Exhibit 10.2

 

CONTRIBUTION AGREEMENT

 

CONTRIBUTION AGREEMENT, dated as of November 6, 2015 (this “Agreement”), by and
between FS Energy and Power Fund, a Delaware statutory trust (“FSEP”), and
Foxfields Funding LLC, a Delaware limited liability company (“Foxfields”).

 

WITNESSETH:

 

WHEREAS, FSEP owns (i) 401.516318 shares of common stock of FSEP Investments,
Inc., a Delaware corporation, representing all of the issued and outstanding
capital stock thereof, and (ii) 1,067.303650 shares of common stock of EP
Synergy Investments, Inc., representing all of the issued and outstanding
capital stock thereof (collectively, the “Interests”); and

 

WHEREAS, FSEP is party to (i) that certain Reimbursement Agreement, dated as of
December 12, 2013, by and between the FSEP and FSEP Investments, Inc. and (B)
that certain Reimbursement Agreement, dated as of March 13, 2014, by and between
the Company and EP Synergy Investments, Inc. (the “Reimbursement Agreements”);
and

 

WHEREAS, FSEP makes investments in the ordinary course of its business in loans,
other financial accommodations and other investments, in each case, in and/or to
certain underlying obligors (the “Portfolio Investments”); and

 

WHEREAS, FSEP wishes to contribute the Interests, the Reimbursement Agreements,
certain existing and future Portfolio Investments, and the liabilities and
obligations associated with the foregoing, in each case to Foxfields.

 

NOW THEREFORE, in consideration of the agreements and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.      Contribution. FSEP hereby contributes to Foxfields, and Foxfields hereby
accepts and assumes, the following:

 

(a)     the Interests;

 

(b)     its rights under the Reimbursement Agreements;

 

(c)     the Portfolio Investments set forth on Schedule A attached hereto;

 

(d)     certain other Portfolio Investments identified from time to time by FSEP
in its sole discretion, whether now owned or hereafter acquired or originated;
and

 

(e)     any associated liabilities and obligations in connection with the
foregoing.

 



 

 

 

2.       Further Assurances. From time to time after the date of this Agreement,
without the payment of any additional consideration, each party hereto shall
execute all such instruments and take all such actions as any other party shall
reasonably request in connection with carrying out and effectuating the intent
and purpose hereof and all of the transactions contemplated by this Agreement.

 

3.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the respective successors and assigns of the parties hereto.

 

4.       No Third Party Beneficiaries. This Agreement is not intended to and
shall not confer upon any person other than the parties hereto any rights or
remedies hereunder.

 

5.       Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by the party against
whom enforcement of any such modification or amendment is sought.

 

6.       Counterparts; Electronic Delivery. This Agreement may be executed in
one or more counterparts and by the parties hereto in separate counterparts,
each of which when executed shall be deemed to be an original, and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by electronic means,
such as facsimile or portable document format, shall be as effective as delivery
of a manually executed counterpart of this Agreement.

 

7.       Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

8.       Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to choice
of law principles, including all matters of construction, validity and
performance, and shall be binding upon the successors and assigns of the parties
hereto.

 

9.       Headings. Headings are for convenience only and shall not affect the
interpretation of this Agreement.

 

[Signature pages follow]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Contribution Agreement
as of the date first written above.

 

  FS ENERGY AND POWER FUND           By: /s/ Stephen S. Sypherd   Name: Stephen
S. Sypherd   Title: Vice President, Treasurer and Secretary       FOXFIELDS
FUNDING LLC           By: /s/ Stephen S. Sypherd   Name: Stephen S. Sypherd  
Title: Vice President, Treasurer and Secretary

 



[Signature page to Contribution Agreement]

 

 



 

 

